[Cite as Greene Metro Hous. Auth. v. Jennings, 2017-Ohio-24.]




                            IN THE COURT OF APPEALS OF OHIO
                               SECOND APPELLATE DISTRICT
                                     GREENE COUNTY

 GREENE METRO HOUSING                                :
 AUTHORITY                                           :
                                                     :     C.A. CASE NOS. 2015-CA-77 and
         Plaintiff-Appellee                          :     2016-CA-6
                                                     :
 v.                                                  :     T.C. NO. 15CVG1019
                                                     :
 BRENDA M. JENNINGS                                  :     (Civil appeal from
                                                     :      Municipal Court)
         Defendant-Appellant                         :


                                              ...........

                                             OPINION

               Rendered on the ___6th ___ day of _____January_____, 2017.

                                              ...........

MARK J. DONATELLI, Atty. Reg. No. 0019461, 77 West Main Street, Xenia, Ohio 45385
    Attorney for Plaintiff-Appellee

BRENDA M. JENNINGS, 126 S. Columbus Street, Xenia, Ohio 45385
    Defendant-Appellant

                                            .............

DONOVAN, P.J.

        {¶ 1} Defendant-appellant Brenda M. Jennings, pro se, appeals from a decision

issued on February 10, 2016, by the Xenia Municipal Court, Civil Division, evicting her

from her apartment and granting restitution of the premises to appellee Greene

Metropolitan Housing Authority (hereinafter “Greene Metro”). Jennings also appeals
                                                                                          -2-


from the trial court’s decision granting Greene Metro a monetary judgment in the amount

of $1,009.15, representing back rent owed by Jennings. Jennings filed a timely notice

of appeal with this Court on February 19, 2016.

       {¶ 2} On November 13, 2015, Greene Metro served Jennings with a statutory

notice to vacate the rental property located at 111 Coddington Avenue in Xenia, Ohio, for

failure to pay her rent. Thereafter, Greene Metro filed a complaint in Xenia Municipal

Court requesting an order that Jennings vacate the premises immediately and monetary

damages for unpaid rent and physical damage to the property.

       {¶ 3} On December 15, 2015, a hearing was held on the first count of Greene

Metro’s complaint, after which the trial court found that Jennings had failed to pay her rent

in a timely manner. The trial court thereafter issued an order awarding Greene Metro

restitution of the rental property on the same date.

       {¶ 4} On December 16, 2015, Jennings filed a counterclaim alleging that Greene

Metro failed to reasonably accommodate her physical disabilities, failed to properly

maintain the heating units at the rental property, and failed to accept a tender of the rent

payment when it was due.

       {¶ 5} A trial was held on January 12, 2016, regarding Greene Metro’s remaining

claim for damages and Jennings’ counterclaim. Shortly thereafter on February 10, 2016,

the trial court issued a decision awarding Greene Metro monetary damages in the amount

of $1,009.15, representing “past due rent and claimed damages minus the security and

pet deposits.” The trial court also dismissed Jennings’ counterclaim, finding that she

failed to offer any testimony or other evidence in support of her allegations.

       {¶ 6} It is from this judgment that Jennings now appeals.
                                                                                         -3-


       {¶ 7} “DECISION OF ACTING JUDGE ERRORED [sic] IN RESTITUTION OF THE

PREMISES AND MONETARY JUDGMENT TO APPELLEE GMH DECEMBER 15, 2015

EVICTION, AND JANUARY 12, 2015 MONETARY JUDGMENT.”

       {¶ 8} In her sole assignment, Jennings contends that the trial court erred when it

ordered her to vacate the rental property located at 111 Coddington Avenue in Xenia,

Ohio, and pay rent due in the amount of $1,009.15.

       {¶ 9} As this Court has previously noted:

       Litigants who choose to proceed pro se are presumed to know the law and

       correct procedure, and are held to the same standard as other litigants. See,

       e.g., Kilroy v. B.H. Lakeshore Co. (1996), 111 Ohio App. 3d 357, 363. As the

       Eighth District Court of Appeals aptly noted in Kilroy, a pro se litigant

       “cannot expect or demand special treatment from the judge, who is to sit as

       an impartial arbiter.” Id. Yocum v. Means, 2d Dist. Darke No. 1576, 2002–

       Ohio–3803, ¶ 20.

Vander Cam v. Brown, 2d Dist. Montgomery No. 25473, 2014-Ohio-632, ¶ 11.

       {¶ 10} In the instant case, Jennings has failed to properly order, obtain, and file a

written transcript of the hearings held before the trial court on December 15, 2015, and

January 12, 2016. See App.R. 9(A) and 9(B); Loc.R. 6(A) of the Second Appellate

Judicial District.   Absent a transcript of the trial, we are constrained to presume the

regularity of the proceedings below unless the limited record for our review affirmatively

demonstrates error. Banks v. Regan, 2d Dist. Montgomery No. 21929, 2008-Ohio-188, ¶

2. For purposes of this appeal, the record for our review consists of the trial court's

judgment entry issued on December 15, 2015, awarding restitution of the premises to
                                                                                         -4-


Greene Metro.    The record also consists of the trial court’s decision and judgment

rendered on February 10, 2016, after the final hearing occurred on January 12, 2016.

      {¶ 11} In its February 10, 2016, decision, the trial court stated the following:

             The Court has reviewed the testimony and Exhibits including the

      photographs and videos.      The Court has assigned relative weight and

      credibility to all of the information. Based on all the foregoing the Court

      finds as follows:

             The Defendant was a tenant of Plaintiff’s but due to failing to

      complete certain Section 8 Housing forms she began incurring private

      charges instead for approximately a 3 1/2 month period.             Defendant

      became arrears in her rent in the amount of $1,389.92.           Said amount

      represents March, 2015, a short payment in September, 2015 and rent in

      October, November, and December, 2015.

             Plaintiff also offered testimony in support of the Move-Out Charges

      detailed in Plaintiff’s Exhibit 1. Most all of the charges are for removing

      trash in several rooms and repairing drywall in many rooms and hallways.

      Plaintiff’s Manager testified the charges were incurred utilizing their

      customary and standard rates.

             In Defendant’s view, the property was “ready to rent” and she

      disputes the charges assessed by Plaintiff. Defendant offered Exhibit A

      which is her cell phone containing numerous photos and videos of the

      property. The Court notes upon review of the photos and videos there are

      clearly leftover items in each room to be removed, small damages to drywall
                                                                                         -5-


       and mirrors left on certain walls. Such condition is supported by the claim

       of charges by Plaintiff in Exhibit 1. Otherwise, the home does appear to be

       in relatively good condition.

              Plaintiff’s Manager testified Defendant previously paid a $668.00

       security deposit and a $270.00 pet deposit which Plaintiff wishes to retain

       and offset against the amounts claimed. Defendant does not dispute these

       amounts.

              Defendant did not offer any testimony as to her Counterclaim filed

       December 16, 2015.

       {¶ 12} Upon review, we conclude that given the lack of a transcript from the

hearings, we cannot say that the trial court acted unreasonably when it found that Greene

Metro presented sufficient evidence that Jennings failed to pay her rent in timely fashion

and was, therefore, subject to eviction from the rental property. Additionally, the same

record deficiencies compel us to indulge the presumption of regularity to the trial

court's order awarding Greene Metro monetary damages in the amount of $1,009.15 for

past due rent and damages to the premises.

       {¶ 13} Without a transcript, we have presumed the regularity of the trial

proceedings, we have reviewed the limited record, and we find nothing therein to

demonstrate error. The trial court weighed the evidence, determined the credibility of

the witnesses, and concluded that Greene Metro satisfied its burden of proving that

Jennings was subject to eviction for failure to pay rent in a timely manner and an order

for monetary damages for the condition in which she left the rental property. Based on

the limited record before us, we conclude that the trial court's judgment is not against the
                                                                                     -6-


manifest weight of the evidence.

       {¶ 14} Jennings’ sole assignment of error is overruled.

       {¶ 15} Jennings’ sole assignment of error having been overruled, the judgment of

the trial court is affirmed.

                                      ..........

HALL, J. and WELBAUM, J., concur.

Copies mailed to:

Mark J. Donatelli
Brenda M. Jennings
Hon. Michael K. Murry
Hon. David P. Mesaros, Acting Judge